Name: Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption
 Type: Directive
 Subject Matter: European Union law;  environmental policy;  health;  natural environment;  technology and technical regulations
 Date Published: 1980-08-30

 Avis juridique important|31980L0778Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption Official Journal L 229 , 30/08/1980 P. 0011 - 0029 Finnish special edition: Chapter 15 Volume 3 P. 0003 Greek special edition: Chapter 15 Volume 1 P. 0255 Swedish special edition: Chapter 15 Volume 3 P. 0003 Spanish special edition: Chapter 15 Volume 2 P. 0174 Portuguese special edition Chapter 15 Volume 2 P. 0174 COUNCIL DIRECTIVE of 15 July 1980 relating to the quality of water intended for human consumption (80/778/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 100 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in view of the importance for public health of water for human consumption, it is necessary to lay down quality standards with which such water must comply; Whereas a disparity between provisions already applicable or in the process of being drawn up in the various Member States relating to the quality of water for human consumption may create differences in the conditions of competition and, as a result, directly affect the operation of the common market ; whereas laws in this sphere should therefore be approximated as provided for in Article 100 of the Treaty; Whereas this approximation of laws should be accompanied by Community action designed to achieve, by more extensive rules concerning water for human consumption, one of the aims of the Community with regard to the improvement of living conditions, the harmonious development of economic activities throughout the Community and a continuous and balanced expansion ; whereas certain specific provisions to this effect should therefore be laid down ; whereas Article 235 of the Treaty should be invoked as the necessary powers have not been provided for by the Treaty; Whereas the 1973 (3) and 1977 (4) programmes of action of the European Communities on the environment provide for both the setting of standards to apply to toxic chemical substances and to bacteria presenting a health hazard which are present in water intended for human consumption and the definition of physical, chemical and biological parameters corresponding to the different uses of water and, in particular, to water for human consumption; Whereas special rules are envisaged for natural mineral waters ; whereas, furthermore, it is necessary to exclude from the scope of this Directive medicinal waters and certain waters used in the food industry where such use does not constitute a hazard to public health; Whereas by Directive 75/440/EEC (5), the Council has already laid down standards for surface water intended for the abstraction of drinking water; Whereas the values fixed for certain parameters must be equal to or lower than a maximum admissible concentration; Whereas, in the case of softened water intended for human consumption, the values fixed for certain parameters must be equal to or greater than a required minimum concentration; Whereas it is desirable that the Member States should take the values adopted as a "guide level"; Whereas, since the preparation of water for human consumption may involve the use of certain substances, rules should be drawn up to govern the use thereof in order to avoid possible harmful effects on public health due to excessive quantities of such substances; Whereas the Member States should be authorized to make provision, under certain conditions, for derogations from this Directive, in particular to take account of certain special situations; Whereas, in order to check the values of concentrations for the different parameters, it is necessary to provide that Member States take the steps required to ensure (1)OJ No C 28, 9.2.1976, p. 27. (2)OJ No C 131, 12.6.1976, p. 13. (3)OJ No C 112, 20.12.1973, p. 1. (4)OJ No C 69, 11.6.1970, p. 1. (5)OJ No L 194, 25.7.1975, p. 34. regular monitoring of the quality of water intended for human consumption; Whereas the reference methods of analysis defined in the Annexes to this Directive must be speedily adapted to scientific and technical progress ; whereas, in order to facilitate application of the measures required for this purpose, provision should be made for a procedure establishing close cooperation between the Member States and the Commission within a committee responsible for the adaptation to scientific and technical progress, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive concerns standards for water intended for human consumption. Article 2 For the purposes of this Directive, water intended for human consumption shall mean all water used for that purpose, either in its original state or after treatment, regardless of origin, - whether supplied for consumption, or - whether - used in a food production undertaking for the manufacture, processing, preservation or marketing of products or substances intended for human consumption and - affecting the wholesomeness of the foodstuff in its finished form. Article 3 With regard to water referred to in the second indent of Article 2, Member States shall apply the values for the toxic and microbiological parameters lised in Tables D and E respectively of Annex I and the values for the other parameters which the competent national authorities consider are likely to affect the wholesomeness of the foodstuff in its finished form. Article 4 1. This Directive shall not apply to: (a) natural mineral waters recognized or defined as such by the competent national authorities; (b) medicinal waters recognized as such by the competent national authorities. 2. Member States may not prohibit or impede the marketing of foodstuffs on grounds relating to the quality of the water used where the quality of such water meets the requirements of this Directive unless such marketing constitutes a hazard to public health. Article 5 This Directive shall apply without prejudice to the specific provisions of other Community regulations. Article 6 1. Member States shall send the Commission: - appropriate information as to the industrial sectors in which the competent national authorities consider that the wholesomeness of the finished product, within the meaning of Article 2, is unaffected by the quality of the water used; - national values for parameters other than the toxic and microbiological parameters referred to in Article 3. 2. The Commission shall examine this information and shall take any measures which may be appropriate. It shall periodically draw up a comprehensive report for the Member States. Article 7 1. Member States shall fix values applicable to water intended for human consumption for the parameters shown in Annex I. 2. Member States may refrain from fixing, pursuant to the first paragraph, the values of parameters in respect of which no value is shown in Annex I, as long as these values have not been determined by the Council. 3. For the parameters given in Tables A, B, C, D, and E of Annex I: - the values to be fixed by the Member States must be less than or the same as the values shown in the "Maximum admissible concentration" column; - in fixing the values, Member States shall take as a basis the values appearing in the "Guide level" column. 4. For the parameters appearing in Table F of Annex I, the values to be fixed by Member States must be not lower than those given in the "Minimum required concentration" column for softened water, of the kind referred to in the first indent of Article 2. 5. In the interpretation of the values shown in Annex I account shall be taken of the observations. 6. Member States shall take the steps necessary to ensure that water intended for human consumption at least meets the requirements specified in Annex I. Article 8 Member States shall take all the necessary measures to ensure that any substances used in the preparation of water for human consumption do not remain in concentrations higher than the maximum admissible concentration relating to these substances in water made available to the user and, that they do not, either directly or indirectly, constitute a public health hazard. Article 9 1. Member States may make provision for derogations from this Directive in order to take account of: (a) situations arising from the nature and structure of the ground in the area from which the supply in question emanates. Where a Member State decides to make such a derogation, it shall inform the Commission accordingly within two months of its decision stating the reasons for such derogation; (b) situations arising from exceptional meteorological conditions. Where a Member State decides to make such a derogation, it shall inform the Commission accordingly within 15 days of its decision stating the reasons for this derogation and its duration. 2. Member States shall report to the Commission only those derogations referred to in paragraph 1 which relate to a daily water supply of at least 1 000 m3 or a population of at least 5 000. 3. In no case shall the derogations made by virtue of this Article relate to toxic or microbiological factors or constitute a public health hazard. Article 10 1. In the event of emergencies, the competent national authorities may, for a limited period of time and up to a maximum value to be determined by them, allow the maximum admissible concentration shown in Annex I to be exceeded, provided that this does not constitute an unacceptable risk to public health and provided that the supply of water for human consumption cannot be maintained in any other way. 2. Without prejudice to the application of Directive 75/440/EEC, and in particular Article 4 (3) thereof, when, for its supply of drinking water, a Member State is obliged to resort to surface water which does not reach the concentrations required of category A3 water within the meaning of Article 2 of the aformentioned Directive and when it cannot devise suitable treatment to obtain drinking water of the quality laid down by this Directive, it may, for a limited period of time and up to a maximum permissible value which it shall determine, authorize the maximum admissible concentration shown in Annex I to be exceeded provided that this does not constitute an unacceptable risk to public health. 3. Member States which have recourse to the derogations referred to in this Article shall immediately inform the Commission thereof, stating the reasons for and probable duration of such derogations. Article 11 Member States shall ensure that all necessary measures taken to apply the provisions taken pursuant to this Directive shall in no case have the effect of allowing, directly or indirectly, either any deterioration in the present quality of water intended for human consumption or an increase in the pollution of waters used for the production of drinking water. Article 12 1. Member States shall take all necessary steps to ensure regular monitoring of the quality of water intended for human consumption. 2. All water intended for human consumption shall be monitored at the point where it is made available to the user in order to check whether it meets the requirements laid down in Annex I. 3. The points of sampling shall be determined by the competent national authorities. 4. For such monitoring, Member States shall conform with Annex II. 5. Member States shall as far as practicable use the reference methods of analysis set out in Annex III. Laboratories using other methods shall ensure that the results thus obtained are equivalent to or comparable with the results obtained by the methods indicated in Annex III. Article 13 Such changes as are necessary for adapting the reference methods of analysis set out in Annex III to scientific and technical progress shall be adopted in accordance with the procedure laid down in Article 15. Article 14 (a) A Committee on the Adaptation to Scientific and Technical Progress, hereinafter called "the Committee", is hereby set up ; it shall consist of representatives of the Member States with a representative of the Commission as chairman. (b) The Committee shall adopt its own rules of procedure. Article 15 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Committee by its chairman, either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be adopted by a majority of 41 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) Where the measures envisaged are in accordance with the opinion of the Committee, the Commission shall adopt them. (b) Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 16 Without prejudice to Article 4 (2), Member States may lay down more stringent provisions than those provided for in this Directive for water intended for human consumption. Article 17 Member States may adopt special provisions regarding information - both on packaging or labels and in advertising - concerning a water's suitability for the feeding of infants. Such provisions may also concern the properties of the water which determine the use of the said information. Member States which intend taking such measures shall inform the other Member States and the Commission of them beforehand. Article 18 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and its Annexes within two years following its notification. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 19 The Member States shall take the necessary measures to ensure that the quality of water intended for human consumption complies with this Directive within five years of its notification. Article 20 Member States may, in exceptional cases and for geographically defined population groups, submit a special request to the Commission for a longer period for complying with Annex I. This request, for which grounds must be duly put forward, shall set out the difficulties experienced and must propose an action programme with an appropriate timetable to be undertaken for the improvement of the quality of water intended for human consumption. The Commission shall examine these programmes, including the timetables. In the case of disagreement with the Member State concerned, the Commission shall submit appropriate proposals to the Council. Article 21 This Directive is addressed to the Member States. Done at Brussels, 15 July 1980. For the Council The President J. SANTER ANNEX I LIST OF PARAMETERS >PIC FILE= "T0013609"> >PIC FILE= "T0013610"> >PIC FILE= "T0013611"> >PIC FILE= "T0013612"> >PIC FILE= "T0013613"> >PIC FILE= "T0013614"> >PIC FILE= "T0013615"> >PIC FILE= "T0013616"> ANNEX II PATTERNS AND FREQUENCY OF STANDARD ANALYSES >PIC FILE= "T0013617"> >PIC FILE= "T0013618"> ANNEX III REFERENCE METHODS OF ANALYSIS >PIC FILE= "T0013619"> >PIC FILE= "T0013620"> >PIC FILE= "T0013621"> >PIC FILE= "T0013622">